Exhibit 32.1 McGRATH RENTCORP SECTION 906 CERTIFICATION In connection with the periodic report of McGrath RentCorp (the “Company”) on Form 10-Q for the period ended September 30, 2016, as filed with the Securities and Exchange Commission (the “Report”), I, Joseph F. Hanna, Member of the Interim Office of the Chief Executive Officer of the Company, hereby certify as of the date hereof, solely for purposes of Title18, Chapter63, Section1350 of the United States Code, that to the best of my knowledge: (1) the Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the dates and for the periods indicated.
